Citation Nr: 0607117	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a 
perforated left tympanic membrane.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to January 
1946.  He was awarded the Purple Heart Medal and Combat 
Infantryman Badge (CIB).

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran filed a motion to advance his appeal on the 
Board's docket.  This motion was granted in June 2005.  In 
June 2005, the Board remanded the case to the RO for further 
evidentiary development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

The veteran's perforated left tympanic membrane, to include 
residuals thereof, is not related to in-service noise 
exposure.  


CONCLUSION OF LAW

A perforated left tympanic membrane, or residuals thereof, 
was not incurred during, or aggravated by, the veteran's 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA are 
applicable to the veteran's claim.  They provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in July 2003 prior to 
the promulgation of the rating action on appeal.  Although 
the RO did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained.  In this regard, the 
Board notes that the RO has obtained all pertinent post 
service medical records referenced by the veteran.  With 
respect to service records, the RO has obtained the veteran's 
service personnel records as well as available service 
medical records.  In this regard, the RO has acknowledged 
that the veteran's service medical records are incomplete, 
and that efforts to obtain additional records have been 
unsuccessful.  

Information received from the National Personnel Records 
Center (NPRC) indicates that the veteran's service medical 
records are not available at that facility due to possible 
destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973. The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In connection with his appeal, the veteran has been afforded 
several VA examinations addressing the etiological of his 
left tympanic eardrum condition.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claim, nor has either 
requested that the Board remand this appeal for further 
development.  The Board is also unaware of any outstanding 
evidence that could be obtained to substantiate the veteran's 
claim.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
are not of sufficient significance to warrant another remand 
and further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]. 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran asserts that he perforated his left eardrum 
during service when he was exposed to combat.  While the 
veteran's service medical records are not available, his 
service personnel records confirm his exposure to combat 
while serving as a supply sergeant in Europe during World War 
II.  His Enlistment Record and Report of Separation notes 
that he was wounded in Germany in February 1945.  However, 
the nature of the wound(s) is not discussed.  Subsequent 
service department records dated in December 1991 show that 
the veteran was awarded the Combat Infantryman Badge (CIB).  
In March 2004, the service department corrected the veteran's 
military record to reflect the award of a Purple Heart Medal 
for a wound sustained in action in February 1945.  It was 
noted that the wound would have occurred during the period 
the veteran's unit was credited with participating in the 
Rhineland campaign.  However, there was no basis for the 
award of a second Purple Heart.  In light of the foregoing, 
the Board acknowledges that the veteran was engaged in combat 
with the enemy and that he was exposed to in-service acoustic 
trauma associated with this combat.   

The Board will now determine whether the veteran currently 
has either a perforated left eardrum, or residuals thereof, 
as a result of his military service to include in-service 
acoustic trauma.  In connection with his appeal, the veteran 
was afforded VA compensation and pension examinations in 
September 2003 and December 2005 conducted by Dr. Elizabeth 
Toh.  Dr. Toh noted the veteran's in-service noise exposure.  
However, it was further noted that he was exposed to post 
service occupational noise exposure while working with 
Westinghouse for 41 years.  The veteran's history included 
recurrent left ear inflections beginning in the early 1970s 
requiring a tympanoplasty in 1994.  Following his 
tympanoplasty, he was informed that he had a residual 
pinpoint perforation.  Dr. Toh noted that the left tympanic 
membrane had healed over without any perforation.  It was 
opined that the veteran's past tympanic membrane perforation 
was unlikely (not at least as likely as not) related in 
anyway to his military service.  This opinion was based on 
the fact that the veteran did not have any otologic 
infections during military service and there was a 15 to 20 
year time interval between his service discharge and the 
development of left ear infections.  It was felt that the 
perforated left tympanic membrane resulted from these middle 
ear infections. 

Although the veteran was exposed to in-service acoustic 
trauma, there is no medical evidence of a perforated left 
eardrum or left ear infections until many years after the 
veteran's discharge from service.  Moreover, a VA physician 
who examined the veteran and reviewed the claims has opined 
that the veteran's post-service left ear infections and/or 
perforated left eardrum are not etiologically related to his 
military service.  In essence, the evidence of a nexus 
between a perforated left tympanic membrane and the veteran's 
military service is limited to the veteran's own statements.  
This is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim.


ORDER

Service connection for residuals of a perforated left 
tympanic eardrum is denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge
'Board of Veterans' Appeals




 Department of Veterans Affairs


